Citation Nr: 0932331	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability, claimed as pneumonia.

2.  Entitlement to a compensable evaluation for hypertrophic 
tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to January 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In November 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The Board has recharacterized the issue of entitlement to 
service connection for pneumonia to more broadly include 
entitlement to service connection for a chronic respiratory 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a current chronic respiratory disability that 
had its onset in service or that is otherwise associated with 
his active duty.

2.  The Veteran's hypertrophic tonsillitis is not manifested 
by any evidence of obstruction or difficulty with eating, 
swallowing, or speaking.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The criteria for a compensable rating for hypertrophic 
tonsillitis have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a June 2006 evidentiary development letter in which the 
RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  A July 2006 letter 
provided this information with respect to the service 
connection claim.  The appellant was advised in these letters 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  These notices further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  

A June 2008 letter provided notice in substantial compliance 
with Vazquez-Flores and, while it did not provide the rating 
criteria that are pertinent to his increased rating claim, 
the Veteran was given this information in the August 2007 
statement of the case.  His claim was subsequently 
readjudicated in a July 2009 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and available private medical records.  The RO also 
arranged for the Veteran to undergo a VA examination in 
connection with the claims on appeal, and the January 2009 VA 
examination report has been associated with the claims 
folder.  The evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
a chronic respiratory condition that he essentially contends 
is related to two bouts of pneumonia he suffered in service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that a January 1947 service treatment record 
reflects that the Veteran was diagnosed with pneumonia.

With respect to the existence of a current respiratory 
disability, a January 2003 VA medical record lists a 
diagnostic impression of viral upper respiratory infection.  
A November 2004 record notes a diagnostic impression of 
allergic rhinitis.  A November 2005 record assesses probable 
tracheobronchitis secondary to viral upper respiratory 
infection.  VA medical records from November 2005 and May 
2006 diagnose asthmatic bronchitis.  

A March 1996 chest x-ray shows no sign of any active or acute 
disease process and noted that the Veteran's lung fields were 
clear.  The January 2003 record notes that the Veteran had 
good air entry in all lung fields anteriorly and posteriorly.  
Mild coarse crackles were noted at the bases bilaterally.  
There was no egophony or dullness to percussion.  A November 
2005 record notes that the Veteran had a five-day history of 
upper respiratory infection.  The Veteran's chest was 
resonant and clear, although he did have a congested cough.  
A November 2005 record notes that the Veteran was on 
antibiotics for an upper respiratory infection and notes that 
a chest x-ray from earlier that month was negative.  Records 
from July 2006 and January 2007 also note that the Veteran's 
chest was clear.

The Board notes that the Veteran has reported receiving 
treatment for pneumonia in approximately November and 
December 1951, October 1955, March 1959, and June 1995.  He 
also reported receiving treatment in approximately March 2002 
for a respiratory condition with poor breathing.  
At his June 2008 hearing, the Veteran testified that he had 
experiences two different bouts of pneumonia where he had 
been confined to his bed in the last three or four years.  

In August 2008, the Veteran's private physician submitted an 
etiology opinion noting that the Veteran reported that he 
suffered two bouts of severe pneumonia while in the military.  
Since that time, the physician noted that the Veteran has had 
numerous recurrent episodes of pneumonia.  The Veteran 
reported having had a minimum of six episodes of pneumonia 
since his military service.  The physician opined that it was 
very likely that the Veteran's episodes of pneumonia while in 
service predisposed him to the recurrent episodes of 
pneumonitis.  The physician also opined that it was very 
likely that the recurrent infections have resulted in some 
reduction of the Veteran's pulmonary status and may be 
accounting for some of his current dyspnea.  The physician 
noted that the Veteran was a relatively new patient and his 
prior episodes of pneumonia were not documented in his 
medical records.  

A January 2009 VA examination report notes that the Veteran 
experienced two bouts of severe pneumonia while in Korea in 
service.  He was hospitalized in January 1947 at the age of 
18 for 15 days and again in November 1947 for seven days with 
pneumonia and tonsillitis.  The veteran did not recall 
receiving oxygen or being intubated.  

The Veteran reported having had six episodes of pneumonia 
since his military career.  To the best of his recollection, 
he was hospitalized in April 1948 for seven to ten days with 
pneumonia.  In approximately 1953, he was hospitalized with 
pneumonia for five days.  He was last diagnosed with and 
hospitalized for pneumonia in 2004.  He reported that he gets 
a cough and runny nose.  The examiner noted that the 
Veteran's records document a viral cold and cough in December 
1981.  

The Veteran currently denied productive cough, sputum, 
hemoptysis, or anorexia.  He stated he was able to walk 100 
yards without shortness of breath.  The Veteran reported that 
he was not asthmatic.  

In terms of treatment, the Veteran reported that he used a 
Ventolin inhaler in the past, last in November 2008.  His VA 
medical records showed he was last supplied with a Ventolin 
inhaler in May 2006.  The Veteran reported that he was placed 
on bedrest in April 2008 for "fluid on his lungs."

The Veteran reported that breathing through his nose is 
interfered with at times.  Purulent discharge in posterior 
pharynx was noted in Christmas 2007, and the Veteran stated 
he was diagnosed with strep throat.  There was no speech 
impairment.  The Veteran reported having retired in 1990 and 
that he missed days of work related to diagnoses of 
pneumonia.  

The Veteran reported having lung biopsies in 2006 and April 
2008.  He did not know what was diagnosed, but they were 
noncancerous.  

On examination, there was no evidence of residuals of injury 
or disease of the pharynx.  The neck was supple and there was 
no cervical lymphadenopathy.  The Veteran's lungs were clear 
to auscultation and percussion and there were no wheezes, 
rales, or rhonchi.  

Chest x-rays were performed and compared with those of 
November 2005.  The lungs demonstrated no new active 
infiltrates, pleural effusions, or pulmonary vasculature 
congestion.  The cardiac mediastinal silhouette were grossly 
unremarkable.  The bony structures were grossly unremarkable 
with degenerative changes.  The impression was of a stable 
chest radiograph without new active cardiopulmonary disease.  
 
The examiner noted that the November 2005 chest x-ray report 
showed that the lungs were clear.  The heart size and 
pulmonary vascularity were normal.  Degenerative changes of 
the spine were noted.  No acute process was identified.  

A May 2002 chest x-ray showed no evidence of acute 
infiltrate.  There were degenerative changes of the dorsal 
spine.  A March 1996 chest x-ray showed no active or acute 
disease process.  

The examiner indicated that there was medical evidence the 
Veteran was treated for pneumonia while on active duty in 
Korea at the age of 18 in 1947.  The examiner noted that 
multiple subsequent chest x-rays were negative, leading the 
examiner to believe the in-service pneumonia was treated and 
resolved.  The examiner noted that there was no evidence 
found that determines the Veteran had pneumonia post 
deployment.  She indicated there was some evidence the 
Veteran was treated several times for upper respiratory 
conditions but there was no mention of a lower respiratory 
condition such as pneumonia.  The examiner also noted there 
was no medical evidence of residuals of pneumonia.  She noted 
that the lungs have been clear and x-rays have been negative 
in the documentation reviewed.  The examiner found no medical 
evidence of pneumonia or residuals of pneumonia in the 
records.  The examiner further indicated 1997 to 2007 
complete blood count with no evidence of infection with white 
blood cell count within normal limits.  

The examiner reviewed the August 2008 letter from the private 
physician and indicated that the Veteran was apparently new 
to this physician's practice and that there were reports of 
the Veteran's subjective history in the letter.  She noted 
the private physician's statement that the episodes of 
pneumonia while in Korea predisposed the Veteran to recurrent 
episodes of pneumonitis.  She noted that pneumonitis was 
defined by Taber's Medical Dictionary as "inflammation of 
the lungs caused primarily by bacteria, viruses, chemical 
irritants, vegetable dust, and allergy."  She indicated the 
private physician's statement that it is likely that 
recurrent infections resulted in some reduction in the 
Veteran's pulmonary status and may account for his current 
dyspnea.  The VA examiner noted there was no documentation to 
support these allegations.  

The examiner concluded that there is "insufficient evidence 
to comment on if the disability (whatever that may be) is 
related to his pneumonia while in Korea."  She concluded 
that it is more likely than not that the recurrent upper 
respiratory infection symptoms were not related to his 
history of pneumonia.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that both examiners, one a registered nurse 
and the other a family physician, are qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).    

In this case, only the VA examiner's opinion is based on 
review of the claims folder, including the Veteran's current 
medical records.  In her opinion, she expressly discusses the 
Veteran's available treatment records from the past 20 years, 
including multiple chest x-rays and records showing treatment 
for upper respiratory infections but not for pneumonia, in 
discussing why a current diagnosis of chronic pneumonia could 
not be made.  With respect to the issue of whether the 
Veteran has a current respiratory disability that is related 
to his in-service pneumonia, the examiner's conclusion that 
it is more likely than not that the Veteran's recurrent upper 
respiratory infections were not related to his history of 
pneumonia appears to follow from her observation that 
pneumonia is a lower respiratory condition rather than an 
upper respiratory infection.  Given the VA examiner's access 
to the claims folder and the thoroughness and detail of her 
opinion, the Board finds this opinion to be highly probative 
to determining whether service connection for a chronic 
respiratory disability is warranted.

On the other hand, the Board finds the August 2008 opinion 
from the Veteran's private physician that the in-service 
pneumonia has led to chronic respiratory problems to be far 
less probative.  The fact that this opinion is based solely 
upon the Veteran's medical history as reported by the Veteran 
himself does not render the opinion lacking in probative 
value.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
Board notes, however, that the available medical evidence 
from the past couple of decades reflects multiple respiratory 
complaints that resulted in diagnoses of upper respiratory 
infections.  The Board further notes that a layperson's 
account of a physician's medical opinion, in this case the 
Veteran's assertions that he has been treated for repeated 
bouts of pneumonia since service, "is simply too attenuated 
and inherently unreliable to constitute [competent] 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The Veteran himself may be competent to describe respiratory 
symptoms, but he is not necessarily competent to attribute 
those to specific underlying disabilities.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As discussed, the VA examiner reviewed past records and 
determined that he had a history of recurrent upper 
respiratory infections, rather than pneumonia, and that such 
episodes were not related to the in-service pneumonia.  The 
Board finds the VA examiner's determination regarding the 
nature of the Veteran's past and current respiratory problems 
after review of the Veteran's available medical records to be 
far more probative than the private physician's determination 
of recurrent pneumonitis, which was based on the Veteran's 
inaccurate description of his history.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a chronic 
respiratory disability, to include pneumonia.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.

III.  Increased Rating

The Veteran has also claimed entitlement to an increased 
rating for hypertrophic tonsillitis.  He essentially claims 
that a compensable rating is warranted due to sore throats.  
At his July 2008 hearing, the Veteran testified to getting 
sore throats approximately three or four times per year.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In the case at hand, the Veteran's hypertrophic tonsillitis 
has been evaluated by analogy as chronic laryngitis under 
38 C.F.R. § 4.97, Diagnostic Code 6516.  This code assigns a 
10 percent rating for hoarseness, with inflammation of cords 
or mucous membrane.  A 30 percent rating is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  

In terms of relevant medical evidence, a May 2006 VA medical 
record notes post pharynx erythematous with slightly enlarged 
tonsils.

The January 2009 VA examination report notes that the Veteran 
was hospitalized in November 1947 with tonsillitis.  It also 
notes that the Veteran's medical records document 
hypertrophic tonsils in August 1986.  It notes no injury or 
disease and no history of medical treatment.  When asked 
about subjective complaints, the Veteran reported that he 
gets a sore throat two or three times per year for which he 
is treated with antibiotics.  The Veteran reported that there 
is interference with breathing through his nose at times.  He 
also stated that he had purulent discharge in posterior 
pharynx in Christmas 2007, and he was diagnosed with strep 
throat.

On examination, the Veteran's ears had no auricular 
tenderness or deformity or tophi.  External canals were 
patent and without erythema, scaling or exudate.  There was 
minimal wax bilaterally.  The bilateral tympanic membranes 
were intact with good color and location.  Examination of the 
mastoids revealed no discharge or evidence of cholesteatoma.  
No active ear disease was present.  There were no signs of 
infections of the middle or inner ear.  There was no 
suppuration, effusion, or aural polyps present.  The septum 
was slightly deviated.  The airway was equally patent.  Oral 
mucosa were without erythema or exudate.  Dentition was fair.  

Bilateral tonsils were hypertrophied.  No obstruction, 
erythema, or exudate was noted.  There was no subjective 
complaint or objective evidence of difficulty swallowing.  
The Veteran's neck was thick and short.  There was no disease 
or injury affecting the soft palate.  There was no nasal 
regurgitation or speech impairment.  There were no residuals 
of injury or disease to the pharynx. The examiner diagnosed 
hypertrophic tonsils without any evidence of obstruction or 
difficulty with eating, swallowing, or speaking.

The Board finds that a compensable rating for hypertrophic 
tonsillitis is not warranted, as the evidence shows this 
disability to be largely asymptomatic.  As indicated above, a 
10 percent rating is warranted for hoarseness, with 
inflammation of cords or mucous membrane.  Neither these 
symptoms nor similar symptoms of comparable severity are 
noted in the record.  Furthermore, the VA treatment records 
from the timeframe contemplated by this appeal do not 
indicate that the Veteran was treated for a sore throat 
during this period.  

The January 2009 VA examination report found no symptoms of 
disability associated with the Veteran's hypertrophic 
tonsils.  The examiner noted that the Veteran reported 
getting sore throats two to three times per year, but she 
does not affirmatively indicate that these sore throats are 
caused by the service-connected disability.  Even if they are 
assumed to be caused by the Veteran's hypertrophic 
tonsillitis, however, the Veteran has indicated that these 
sore throats occur from two to four times per year and has 
not identified any additional symptomatology that he 
experiences during the remainder of the year.  Given the 
infrequency of these symptoms, the Board finds that the 
criteria for a 10 percent disability rating are not more 
closely approximated.

In summary, the Board finds that the preponderance of the 
probative evidence of record is against the claim of 
entitlement to a compensable rating for hypertrophic 
tonsillitis.  Consequently, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for a chronic respiratory 
disability, claimed as pneumonia is denied.

Entitlement to a compensable evaluation for hypertrophic 
tonsillitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


